Case 3:15-md-02670-JLS-MDD Document 2559 Filed 04/16/21 PageID.230821 Page 1 of 2



    1
    2
    3
    4
    5
    6
    7
    8                           UNITED STATES DISTRICT COURT
    9                      SOUTHERN DISTRICT OF CALIFORNIA
   10
   11                                                Case No. 15-md-2670-JLS-MDD
         IN RE PACKAGED SEAFOOD
   12    PRODUCTS ANTITRUST                          CLASS ACTION
   13    LITIGATION
                                                     ORDER DENYING JOINT MOTION
   14                                                AS MOOT
         This Document Relates to:
   15
         End Payer Plaintiffs                        [ECF No. 2541]
   16
   17
   18         Pending before the Court is a joint motion seeking leave for End Payer
   19   Plaintiffs (“EPPs”) to file an overlength brief in support of their motion for
   20   preliminary approval of partial class action settlement. (ECF No. 2541, “Joint
   21   Motion.”) Because EPPs have already filed a brief in compliance with the page
   22   limitations of Civil Local Rule 7.1 (see ECF no. 2552-1), the Joint Motion is denied
   23   as moot.
   24         IT IS SO ORDERED.
   25
   26   Dated: April 16, 2021
   27
   28
                                                 1
Case 3:15-md-02670-JLS-MDD Document 2559 Filed 04/16/21 PageID.230822 Page 2 of 2



    1
    2
    3
    4
    5
    6
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                             2
